DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 23, 2021, has been entered.
Claims 1, 6-9, 12, 14, 20, 30-32, 35, and 37-38 are amended. Applicant’s arguments have been considered, but the new grounds of rejection render them moot. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “section,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “drive section” of claim 38;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The drive section will be interpreted as comprising a drive motor in accordance with paragraph [0070] of the pre-grant publication.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
drive the arm’s movement. The examiner suggests amending these limitations to reflect this distinction. To advance prosecution, the examiner will consider a prior art apparatus disclosing the claimed number of degrees of freedom as satisfying the contested limitations.
Claim 3 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. This claim specifies “three inline load locks or four inline load locks.” The meaning of an “inline loadlock” is indeterminate. Are they aligned on one side of the transfer chamber, for instance? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of at least three loadlocks, regardless of their orientation, as satisfying the contested limitation.
Claim 7 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. This claim stipulates that the “three axis drive section includes a z-axis drive.” Given that claim 1 has already specified the three axes, the addition of the z-axis drive raises the number of axes to four, thereby violating the title of the drive section: “three axis drive section.” Correction is required. To advance prosecution, the examiner will consider the prior art disclosure of a z-axis drive as satisfying the contested limitation, regardless of the total number of axes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 6, 8, 20-21, 27, and 30-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al., US 2005/0220576.
Claims 1, 8, 20-21, 31: Kim discloses a transfer apparatus, comprising:
A transfer chamber (140) having first and second ends, with two sides extending therebetween (Fig. 3);
Wherein two linearly arranged substrate holding stations (102) are disposed on each side [0026];
Wherein at least one substrate holding station is arranged at each end;
A one-link base arm (344) fixed at one end with respect to the transfer chamber and coupled to the drive section (Fig. 5, [0029]);
At least one transfer arm (342) rotatably coupled to a second, opposite end of the base arm;
Wherein the transfer arm has two end effectors (322) (Fig. 5);
A three axis drive section (400) comprising three motors (522, 562, 542) establishing but three degrees of freedom (Fig. 7);
Wherein one degree of freedom facilitates the movement of the base arm (342) horizontally [0032];
Wherein two degrees of freedom facilitates the movement of the transfer arm (344) and the swapping of the end effectors (320) [0034-36];
Wherein the extension into and the retraction from a given holding station by a transfer arm can be achieved independently of the movement of the base arm [0036]. 
Claims 6, 30: As shown by Figure 7, Kim’s drive section includes coaxial shafts.
Claim 27: Kim provides an equipment front end module (10) [0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 3-5, 23-24, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim.
Claim 3: As shown by Figure 3, it appears Kim only provides two inline load locks (120). Even so, simply replicating a load lock is sufficient to address the claimed limitation, whereby as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 4-5, 23-24, and 39-40: Kim does not address wafer size, but expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)). Further, inclusion of material or articles worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935)). Structuring Kim’s apparatus to accommodate conventional wafer sizes, like 300 or 450 mm, is within the skill of an ordinary artisan.
In re Rose, 105 USPQ 237 (CCPA 1955)).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Hofmeister, US 2001/0036398.
Kim does not address a Z-axis drive, but Hofmeister discusses the use of a vertical drive motor to translate a transfer robot vertically [0022]. It would have been obvious to the skilled artisan to integrate this function within Kim’s system to improve the transfer range of the robot. 
Claims 9, 11, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Bacchi et al., US 5,765,444.
Claims 9, 32: As shown by Figure 7, Kim situates the drive section within a body portion (400). Bacchi, though, contemplates an alternative configuration in which one motor (92) is disposed within a base housing (12) of a transfer robot, and two motors (50R, 52R) are disposed coaxially at a shoulder axis (16R) (Figs. 1A, 1C). Motor 92 drives arm 11, and motors 50R and 52R drive arms 22R and 14R, respectively (5, 32-40; 7, 24-27). The examiner understands these two configurations as being equivalent mechanisms for achieving the predictable result of actuating the movement of each robot arm link, whereby the selection of either alternative is obvious over the other.
Claims 11, 34: As shown by Figure 1C of Bacchi, the two degree of freedom drive at the shoulder axis (16R) comprises inner and outer drive shafts.
Claims 10 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Bacchi, and in further view of Bonora et al., US 6,634,851.
Kim is silent regarding the feature of a harmonic drive. In supplementation, Bonora discloses an analogous workpiece handling robot which avails a harmonic drive system to effect movement of the relevant mechanisms, thereby demonstrating the suitability of this drive system (7, 14-20). It would have been obvious to the skilled artisan to incorporate a harmonic drive within Kim’s system to achieve the predictable result of actuation.
Claims 12-14 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Takeshita et al., US 2011/0135437.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716